ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 02-352, concluding that PETER A. WOOD of WILLIAMSTOWN, who was admitted to the bar of this State in 1993, and who thereafter was suspended from the practice of law for a period of three months effective November 14, 2002, and who remains suspended at this time, should be suspended from the practice of law for a period of three months for violating RPC 1.5(b)(failure to communicate in writing the basis or rate of the attorney’s fee), RPC 1.15(b)(failure to deliver funds to which client is entitled), RPC 5.5(a)(practicing law while ineligible) and RPC 8.1(b)(failure to cooperate with disciplinary authorities);
And the Disciplinary Review Board having determined that the term of suspension should be concurrent with the three-month suspension ordered by the Court to be effective November 14, 2002;
And good cause appearing;
It is ORDERED that PETER A. WOOD is suspended from the practice of law for a period of three months and until the further Order of the Court, effective November 14, 2002; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
*552ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.